Case 1:19-cv-00190-BLW Document 36-2 Filed 08/01/20 Page 1 of 31




                        EXHIBIT A
                  Case 1:19-cv-00190-BLW Document 36-2 Filed 08/01/20 Page 2 of 31
Heeb v.                                                                                                       Jason Gene Whipple
Whipple                                                                                                               July 8, 2020
                                                        Page 14                                                          Page 16

 1   back at any documents or emails or do anything like           1   university or college?
 2   that?                                                         2     A. Yes.
 3      A. Not beyond my meeting with my attorneys                 3     Q. Where was that, sir?
 4   yesterday afternoon.                                          4     A. Phoenix College in Tuscon, Arizona.
 5      Q. I don't get to know about what you discussed            5     Q. Is that where you grew up, in Arizona?
 6   with your lawyers. That's not the intent of my                6     A. Yes.
 7   question. So I'm just wondering if you went out on your       7     Q. Are you currently married, sir?
 8   own to do anything, and it sounds like the answer is no.      8     A. Yes.
 9   Is that fair?                                                 9     Q. What year did you get married?
10      A. Yes.                                                   10     A. 2003.
11      Q. Did you happen to talk with anyone besides             11     Q. What is your wife's name?
12   your counsel about your deposition?                          12     A. Sarah.
13      A. Yes.                                                   13     Q. What is her maiden name?
14      Q. Who was that?                                          14     A. Sarah Laufenberg.
15      A. My wife.                                               15     Q. When you got married did she then start to go
16      Q. What was the nature of your conversation?              16   by Sarah Whipple?
17          MR. LEONARD: I'd object on privilege.                 17     A. Not immediately.
18          THE WITNESS: What was the nature of our               18     Q. When did she start to go by Sarah Whipple?
19   conversation?                                                19     A. I don't recall exactly.
20          MR. ANDERSON: Yes.                                    20     Q. Can you give me a range, in terms of was it
21          THE WITNESS: Just the schedule and the                21   months, weeks, years? Do you have a recollection?
22   details of the deposition.                                   22     A. It was a few years.
23      Q. (BY MR. ANDERSON) Got it. So that's fair.              23     Q. We'll get past this question and move on to
24   All right.                                                   24   some more important stuff.
25          What, sir, is your understanding of why we are        25         Have you ever been charged with a felony?

                                                        Page 15                                                          Page 17

 1   here today in this particular room at the Grove Hotel?        1      A. Yes.
 2   What is your understanding of what we are doing today?        2      Q. What was that charge?
 3      A. Recording a deposition.                                 3      A. It was possession with the intent to deliver.
 4      Q. Fair enough.                                            4      Q. Where was that, sir?
 5          Anything beyond that?                                  5      A. Collinsville, Illinois.
 6      A. I think that pretty much explains it. I mean,           6      Q. What year was that?
 7   I don't understand the question if you looking for more       7      A. I don't recall exactly.
 8   information than that.                                        8      Q. Can you give me just a range? Are we talking
 9      Q. That's fair.                                            9   more than 5 years ago, more than 10 years ago?
10          So what is your date of birth?                        10      A. More than 25 years ago.
11      A. October 30, 1972.                                      11      Q. What was the outcome of that charge?
12      Q. Have you ever gone by any other names?                 12      A. The charges were dismissed.
13      A. No.                                                    13      Q. Am I to understand then that you did not plead
14      Q. Could you give me just kind of a snapshot of           14   guilty to any charges associated with that?
15   your educational background.                                 15      A. Yes, I did not plead guilty to any charges and
16      A. I went to grade school, junior high, high              16   the charges were dropped.
17   school, and I've got 22 college credits.                     17      Q. Have you ever declared bankruptcy?
18      Q. Where did you go to high school?                       18      A. Yes.
19      A. I went to about four different high schools.           19      Q. What year was that, do you recall?
20      Q. Where did you graduate?                                20      A. 2012.
21      A. I didn't graduate; I got a GED.                        21      Q. Have you declared bankruptcy just that one
22      Q. What year did you get your GED?                        22   time?
23      A. 1991.                                                  23      A. Correct. Yes.
24      Q. Thank you.                                             24      Q. Where did you file that, do you recall?
25          And were all 22 college credits at the same           25      A. In Idaho.

Min-U-Script®                                    M & M Court Reporting Service                                    (4) Pages 14 - 17
                                       (208)345-9611(ph) (800)234-9611 (208)-345-8800(fax)
                   Case 1:19-cv-00190-BLW Document 36-2 Filed 08/01/20 Page 3 of 31
Heeb v.                                                                                                        Jason Gene Whipple
Whipple                                                                                                                July 8, 2020
                                                        Page 62                                                           Page 64

 1      A. Yes.                                                    1      A. I'm sure Sarah probably typed the document.
 2      Q. And if you turn to the last page, is that your          2      Q. But it was based on your instruction to put
 3   signature?                                                    3   those words as we see them here, "Jason Whipple, et
 4      A. Yes.                                                    4   al."?
 5      Q. I'll represent to you, sir, that Exhibit 5 was          5      A. Correct.
 6   a document that was produced by you. If you ever see          6      Q. I'm going to show you what I understand to be
 7   anything in the bottom right-hand corner that says            7   the construction agreement for this job.
 8   "DEF," that is the shorthand for Defendant, that means        8          (Exhibit 6 marked.)
 9   you produced it, okay, just for clarity.                      9      Q. (BY MR. ANDERSON) You've been handed
10          But to your knowledge, was Exhibit 5 ever             10   Exhibit 6. You can certainly take some time to look it
11   signed by Randall Heeb and Ann Merchant?                     11   over. For purposes of today I'm not going to go through
12      A. Not as is.                                             12   everything line by line.
13      Q. Because I'll show you -- just to be fair, I'll         13      A. (Reviewing document.) Okay.
14   show you a construction agreement that was signed by         14      Q. I just said we are probably not going to look
15   everyone.                                                    15   at Exhibit 5, and I'm going to immediately backtrack.
16      A. Okay.                                                  16   I'm sorry.
17      Q. My understanding is it's kind of the agreement         17      A. Okay.
18   for the 555 job. But I'm just trying to figure out, I'm      18      Q. If you look at Exhibit 5 compared to
19   just trying to make sense of what Exhibit 5 is.              19   Exhibit 6, the content seems to be relatively similar to
20      A. It was the original construction agreement for         20   me as I read it, but the formatting looks a little
21   the job.                                                     21   different in terms of numbered paragraphs and things
22      Q. It's dated back in September of 2015?                  22   like that. You can look at them and see what I'm
23      A. Correct.                                               23   talking about. Who changed the formatting as far as
24      Q. That is roughly about the time things got              24   numbers?
25   kicked off; is that fair?                                    25      A. Tim Tyree.

                                                        Page 63                                                           Page 65

 1      A. That's about the time I started doing some              1      Q. Tim did? Tim was the one that did that?
 2   work on the site; correct.                                    2      A. Yes.
 3      Q. Okay. On the first page up here where it says           3      Q. That's what I thought.
 4   "Contractor" it has a line that says "Whipple, Inc.,"         4          So looking at Exhibit 6, do you recognize
 5   and then another line that says "Jason Whipple, et al."       5   Exhibit 6?
 6   Do you see that? E-t-a-l?                                     6      A. I do.
 7      A. Yes.                                                    7      Q. And Exhibit 6 appears to be the construction
 8      Q. What does "et al." mean, if you know?                   8   agreement for the 555 Whitewater job; is that fair?
 9      A. The registered contractor for Whipple,                  9      A. Yes.
10   Incorporated. I mean, what do those specific initials        10      Q. And if you turn to the second-to-last page of
11   mean? I can't tell you. I don't know.                        11   Exhibit 6, it's page 298. Is the signature on that page
12      Q. So who prepared this document, Exhibit 5?              12   your signature?
13      A. Whipple, Inc.                                          13      A. Yes.
14      Q. So the entries here under Contractor are               14      Q. To be more specific, there are three
15   something that somebody at Whipple, Incorporated put         15   signatures. Is the signature under the title Contractor
16   down?                                                        16   your signature?
17      A. Yes.                                                   17      A. Yes.
18      Q. I'm going to stop guessing. Is that somebody           18      Q. Thank you.
19   you?                                                         19          So if you go back to page 1, it appears to
20      A. Yeah.                                                  20   take the same kind of definition of contractor. It has
21      Q. So when we see here, "Jason Whipple et al.,"           21   Whipple, Inc., Jason Whipple, et al.
22   those are words you wrote?                                   22          I'm curious, sir, about, I want to get your
23      A. Not me specifically, but yeah, I was involved          23   best understanding of how this agreement works, and I'm
24   in that.                                                     24   not going to ask you about every page and quiz you
25      Q. Who specifically --                                    25   there. But I want to start with what I'll call section

Min-U-Script®                                    M & M Court Reporting Service                                    (16) Pages 62 - 65
                                       (208)345-9611(ph) (800)234-9611 (208)-345-8800(fax)
                  Case 1:19-cv-00190-BLW Document 36-2 Filed 08/01/20 Page 4 of 31
Heeb v.                                                                                                        Jason Gene Whipple
Whipple                                                                                                                July 8, 2020
                                                        Page 66                                                           Page 68

 1   2 that's on page 1 that deals with the title Cost Plus        1      A. Yes.
 2   Services & Administration.                                    2      Q. So I'm starting to understand.
 3          So it says: Construction will be billed at             3          Now let's look at page 2 of the document, of
 4   contractor's cost plus a contractor's fee of 10 percent.      4   Exhibit 6, which is 294. There is a section 3 that is
 5   Okay? So just explain to me in your world what that           5   Construction Services. Do you see where I am?
 6   means for you.                                                6      A. Yes.
 7      A. That means that a 10 percent contractor's fee           7      Q. So paragraph sub (a): "Contractor agrees to
 8   will be applied to the bill to cover the things listed        8   provide construction services as required or necessary
 9   in No. 2.                                                     9   for the completion of the described project.
10      Q. So let me just see if I can understand. We             10   Construction services and rates are as follows:" And it
11   can read section 2 and it has the percentage markup, so      11   has a breakdown of bullet points of anything from
12   to speak, that you can apply, whether it's 5 percent or      12   general labor all the way up to equipment and handling;
13   10 percent, depending on where you are in the job.           13   right? Do you see where I am?
14          But let me give you an example. Let's say I'm         14      A. Yes.
15   Faron Gilbert and I come to you and give you my bill.        15      Q. So when you are talking about general labor,
16   When you turn that bill into an invoice to send to           16   who does this apply to, who are we talking about?
17   somebody like my clients, is that something that you can     17      A. A low skilled worker or lower skilled worker
18   markup by 10 percent?                                        18   providing random labor services.
19      A. No.                                                    19      Q. Are these people that you employ?
20      Q. You can't --                                           20      A. Sometimes.
21      A. Well, wait. Can you apply a 10 percent                 21      Q. Sometimes. So help me understand. What goes
22   contractor's fee to it?                                      22   into "sometimes"?
23      Q. Yes, sir.                                              23      A. So I either will hire an employee or I'll hire
24      A. Yes. I'm sorry. I misunderstood the                    24   somebody to work for me by the hour through contract
25   question.                                                    25   labor.

                                                        Page 67                                                           Page 69

 1      Q. I asked you a horrible question which is why.           1      Q. So how do you distinguish between the two?
 2           Can you apply your contractor's fee to Faron's        2      A. If the individual has their own entity or
 3   bill?                                                         3   works for an entity that has proper insurance and
 4      A. Yes.                                                    4   worker's comp, then they can be -- that I consider
 5      Q. That would apply with respect to essentially            5   contract labor, versus if I hire somebody who is just an
 6   any subcontractor; is that fair?                              6   individual, then I actually put them on payroll and run
 7      A. Yes.                                                    7   them through payroll as an employee of Whipple. Very
 8      Q. You hire a sub, not somebody that you employ;           8   common in the industry today.
 9   right?                                                        9      Q. I'm just trying to understand. You have
10      A. Um-hmm.                                                10   people on your payroll that are traditional employees
11      Q. So you go hire a sub, whether it's Faron or            11   that might fit within the general labor, et cetera, that
12   whether it's Robertson Supply --                             12   we are talking about. Is that fair enough? I just want
13      A. Robertson Supply is a supplier; so that's              13   to make sure I'm following you so far.
14   different.                                                   14      A. Yes.
15      Q. Let's break that down. So let's start with             15      Q. And then there are other people that might
16   subcontractors like Gilbert Mountain Trucking.               16   have their own entities that have their own insurance
17      A. Yes.                                                   17   that you would also hire.
18      Q. That's something you can apply your contractor         18      A. Yes.
19   fee to.                                                      19      Q. That's fair too.
20      A. Yes.                                                   20      A. Yes.
21      Q. Robertsons Supply, a supplier; right? Is               21      Q. So those in the latter category, people with
22   their invoice or billing to you something you can apply      22   their own insurance and own entities, those essentially
23   a contractor fee to?                                         23   technically would be subcontractors because you don't
24      A. Yes.                                                   24   employ them.
25      Q. ProBuilt?                                              25      A. I don't consider them the same, but I guess it

Min-U-Script®                                    M & M Court Reporting Service                                    (17) Pages 66 - 69
                                       (208)345-9611(ph) (800)234-9611 (208)-345-8800(fax)
                  Case 1:19-cv-00190-BLW Document 36-2 Filed 08/01/20 Page 5 of 31
Heeb v.                                                                                                       Jason Gene Whipple
Whipple                                                                                                               July 8, 2020
                                                        Page 70                                                          Page 72

 1   depends on who you ask, I guess, or how you look at it.       1      Q. -- contract labor with their own businesses
 2       Q. Yeah, I'm curious about how you look at it             2   and own separate entities.
 3   because --                                                    3      A. Correct.
 4       A. I don't look at them as subcontractors. I              4      Q. In your mind do you not consider those latter
 5   look at them as hourly workers. Same difference, I            5   people to be subcontractors?
 6   guess. If they have their own entity, they are subject        6      A. I don't treat them the same.
 7   to the same logistical requirements as a subcontractor.       7      Q. So let me start with why don't you treat them
 8   In other words -- well, I guess I think that explains         8   the same?
 9   it.                                                           9      A. Because they are working by the hour on
10       Q. For example, you don't withhold taxes from            10   multiple phases of the project catering to the needs of
11   whatever they charge you when you are talking about          11   the project as a whole, not the specific needs of a
12   these subcontractors with separate entities that are         12   portion of the project. In general construction there
13   doing labor.                                                 13   is a lot off in between, a lot of labor people.
14       A. Correct. No.                                          14      Q. Sure. I understand that, which is why I'm
15       Q. It's the same process as like Faron, they bill        15   trying to get why you differentiate that in your mind.
16   you and then you pay them; right?                            16   Essentially it sounds to me like you have kind of a
17       A. Similar, but no, not the same.                        17   stable, I'll call it, of labor for hire.
18       Q. Why is it different?                                  18      A. Fair enough.
19       A. Because I typically don't -- I don't bill by          19      Q. Is that a fair enough assessment?
20   the hour necessarily for somebody like Faron. Sometimes      20      A. Yes.
21   he bids the work or it's by the piece or it's he taking      21      Q. I've looked at texts from people about, What
22   on a portion of the project on his own.                      22   job am I going to today? Where are we working today?
23       Q. Okay. But I've looked at all of the records           23      A. Correct.
24   for, and we are focusing on Faron just as an example,        24      Q. And they just check in with you. It's like,
25   Gilbert Mountain Trucking, it looks like he would do         25   You go over here, and you go over here.

                                                        Page 71                                                          Page 73

 1   work for you, you would invoice -- I'll show you an           1      A. Yeah. And typically people that fall into
 2   exhibit here in a second -- and he would keep track of        2   this category would work on multiple jobs.
 3   hours of excavation, or whatever the case may be, and         3      Q. To be fair with you, I'll show you some
 4   that's kind of bundled up and given to Alderwood              4   documents because I'm going to have questions about the
 5   Builders as a bill from Faron; right?                         5   555 job and there was like a 161 job --
 6      A. Correct.                                                6      A. Yeah.
 7      Q. And then you take that bill and essentially             7      Q. But I'm just trying to get a sense of how you
 8   charge to the job exactly what Faron charged you and          8   keep track of things and how you view folks and
 9   then add your contractor's fee.                               9   differentiate.
10      A. Correct.                                               10          So let me ask you this: If you have somebody
11      Q. Faron would be a subcontractor, as we've just          11   who has their own separate business who comes to you
12   established his role, with respect to this 555               12   and, let's say, they are charging you, call it a
13   Whitewater project; right?                                   13   journeyman with tools, $41 an hour, and they are not on
14      A. Yes.                                                   14   your payroll, how are you supposed to account for that
15      Q. So now we have yet a different, as I'm                 15   particular invoice from that particular laborer when you
16   understanding it, in your mind, situation of laborers.       16   ultimately charge the client for the job?
17   I just want to see how you view --                           17      A. Can you clarify the question further.
18      A. Hourly workers would be my description.                18      Q. Yeah, let's say you go hire -- are you
19      Q. Thank you. I'll use your term. Hourly                  19   familiar with Lucid Construction?
20   workers. And sometimes those hourly workers are your         20      A. Yes.
21   employees in a traditional sense where they are on your      21      Q. Let's say you hire Lucid. Lucid comes to
22   payroll?                                                     22   you and -- just take Whitewater. No, let's not take
23      A. Correct.                                               23   Whitewater. I'm talking about this particular
24      Q. And sometimes those hourly workers are --              24   agreement, your understanding of Exhibit 6 and how it
25      A. Contract labor.                                        25   works.

Min-U-Script®                                    M & M Court Reporting Service                                   (18) Pages 70 - 73
                                       (208)345-9611(ph) (800)234-9611 (208)-345-8800(fax)
                  Case 1:19-cv-00190-BLW Document 36-2 Filed 08/01/20 Page 6 of 31
Heeb v.                                                                                                       Jason Gene Whipple
Whipple                                                                                                               July 8, 2020
                                                        Page 74                                                          Page 76

 1          Let's say Lucid comes to you and they'll say,          1      Q. Sure. I'll show you a document in a minute
 2   Okay, we are going to charge you $41 an hour for our          2   where Lucid Construction invoices you for $41 an hour,
 3   journeyman with tools, and they invoice you for the           3   and then you turn that into an invoice to my clients for
 4   month, a given month, for the guys on their crew and the      4   $45 an hour and charge your builder's fee on top of
 5   hours that they worked. What is your understanding            5   that.
 6   under this agreement, how do you then take what Lucid         6      A. Yeah, I charge an hourly rate.
 7   invoices you, how do you treat that and then turn it          7      Q. So you wouldn't be surprised in a minute if I
 8   into an invoice to my clients?                                8   show you an exhibit to that effect.
 9      A. For hourly direction, I would use the rates             9      A. No. That's exactly how I do it.
10   under line item 3.                                           10      Q. That's, in fact, how you do it.
11      Q. So in other words, your understanding is you           11      A. Yeah, with that specific person especially,
12   would be able to, with my hypothetical, charge 45?           12   because he provides contract labor for me then and now.
13      A. Yes, because that is the journeyman rate.              13      Q. At any point in time did you ever tell my
14   That's exactly right.                                        14   clients that's what you were doing?
15      Q. Then do you get to also include a builder's            15      A. I don't recall.
16   fee on top of that 45?                                       16      Q. You don't recall? Okay.
17      A. Yes.                                                   17      A. Huh-uh. I mean, it's in the contract, stated
18      Q. What provision of this contract allows for             18   in the contract.
19   that?                                                        19      Q. To be fair, sir, it's your interpretation of
20      A. The hourly rates and the descriptions listed           20   what the contract permits you to do.
21   on there, like general labor, apprentice with tools,         21      A. Okay.
22   journeyman with tools, equipment and handling.               22      Q. We'll be done with this in a second. So let's
23      Q. So how in that situation does that differ from         23   keep going on.
24   somebody like Faron and Gilbert Mountain Trucking?           24          Page 295, I'm curious about -- let's go to 296
25      A. The difference would be Faron is a                     25   because I don't want to burn up some time here.

                                                        Page 75                                                          Page 77

 1   subcontractor that is going to handle dirt work and           1           So let's look at section 12 there at the
 2   excavation and supply material to the job, and that           2   bottom. It says Commencement & Completion of
 3   specifically to a specific portion of the job.                3   Construction. Do you see where I am?
 4          These guys are going to provide random labor           4      A. I do.
 5   under my direction on a daily basis for all phases of         5      Q. I'm curious about, so subparagraph (a), the
 6   the job, and this includes me.                                6   first sentence, it states that: "Contractor will
 7      Q. Sure. But we are just talking about the folks           7   diligently and expeditiously proceed with the project
 8   that are not on your payroll. We are talking about, in        8   using adequate resources to achieve substantial
 9   my example, somebody like Lucid.                              9   completion of the project for occupancy within 24 months
10      A. Lucid, right.                                          10   from the commencement of construction." I just read it
11      Q. But I just want to make sure I understand.             11   to you, but you can read.
12   Your belief is that the contract allows you to mark up       12           What is your best understanding of when
13   what Lucid would charge you and then apply your              13   construction commenced?
14   builder's fee to it, regardless of what you were             14      A. Sometime in the fall of 2015.
15   actually charged by Lucid.                                   15      Q. So if you turn --
16      A. My contract allows me to charge $45 an hour            16      A. Or summer maybe, summer or fall, late summer,
17   for a journeyman that's basically under my direction.        17   early fall of 2015.
18   And yes, that's exactly what I would do. I would charge      18      Q. That's fair enough in terms of we are going on
19   that rate for that journeyman if he was contract labor       19   a 5-year memory contest. So I get that.
20   under my direction.                                          20           If you turn the page to 297, if you look at
21      Q. Okay. Are you, as you sit here today, aware            21   subparagraph (b) of section 12 at the top of the page,
22   of whether, in fact, you took an invoice from a laborer      22   it starts with: "Upon substantial completion of the
23   and charged a higher rate under your contract and then       23   home" -- then it has a number of things that the
24   billed it to my clients?                                     24   contractor should do, including providing as built
25      A. Clarify the question.                                  25   plans. Did that ever happen for the 555 Whitewater job?

Min-U-Script®                                    M & M Court Reporting Service                                   (19) Pages 74 - 77
                                       (208)345-9611(ph) (800)234-9611 (208)-345-8800(fax)
                   Case 1:19-cv-00190-BLW Document 36-2 Filed 08/01/20 Page 7 of 31
Heeb v.                                                                                                        Jason Gene Whipple
Whipple                                                                                                                July 8, 2020
                                                         Page 90                                                          Page 92

 1      A. To schedule?                                             1   types of things, whether it's keeping track of checks
 2      Q. Yes.                                                     2   that go out and bookkeeping?
 3      A. No.                                                      3      A. That would mainly be Sarah.
 4      Q. Same question in terms of scheduling, but in             4      Q. Okay. Does Alderwood Builders, Whipple, Inc.,
 5   terms of who does the hiring for Alderwood Builders?           5   have any employees today?
 6      A. Can you be more specific?                                6      A. Not today, no.
 7      Q. Sure. My specific question is who is the one             7      Q. Did it have employees in the 2015 to 2018 time
 8   that calls up the trades and does the actual, come             8   period?
 9   out --                                                         9      A. I think so.
10      A. I do.                                                   10      Q. Are we talking five or less?
11      Q. So you call guys like Faron and get them out            11      A. I don't recall specific. I would have to
12   there?                                                        12   refer to my records to answer correctly.
13      A. Yep. Yep.                                               13      Q. So let me ask you this: At the time of
14      Q. I've seen lien waivers in your file, and so             14   construction of the 555 job, how many other jobs did
15   who is the one that is responsible for securing the lien      15   Alderwood Builders have going on?
16   waivers for Alderwood Builders?                               16      A. I don't recall exactly, at least two. But I
17      A. The title company. Well, maybe I am answering           17   can't -- I do lots of different stuff. So that would
18   the question wrong. Be more specific.                         18   be -- again, I would have to refer to my records because
19      Q. Thank you. Let me clarify it.                           19   there was a long period of time.
20          I understand that the title company probably           20      Q. I'll show you this in a second, but I just
21   wants a lien waiver as a condition of releasing a draw        21   want to jog my memory. I thought I saw a reference to a
22   payment, but I'm having a more technical process              22   161 job?
23   question. Who is the one that says, Mr. and Mrs.              23      A. Yeah.
24   Contractor, sign this and you can get paid?                   24      Q. Does that ring a bell?
25      A. Specifically nobody. But maybe it's because             25      A. Yeah, that was one of them.

                                                         Page 91                                                          Page 93

 1   the question was just asked in a way that doesn't apply        1      Q. I know we said we would break in 10 minutes.
 2   to how we do business.                                         2   Let's just jog through these, then we'll take a break.
 3      Q. Help me out. Tell me how that works.                     3      A. Sure.
 4      A. So when a check goes out, a lien waiver is               4      Q. Who is HighMark Builders?
 5   included, and we usually list the check number. And            5      A. That's one of my -- that's my framing crew,
 6   then we request that that subcontractor, upon cashing          6   one of my framing crews.
 7   that check, signs the lien waiver and acknowledges that        7      Q. And is Taylor Jones, is that essentially the
 8   cashing that check is part of that lien waiver process.        8   owner?
 9      Q. Thank you.                                               9      A. Yeah, I think so. I think he's the owner.
10          So it sounds like the lien waiver and check go         10      Q. HighMark Builders is an incorporation, right,
11   out together, there is an ask that it gets signed.            11   to your understanding, or do you know?
12   What's the checks or balances that exist for if someone       12      A. That I do not know.
13   cashes a check and doesn't sign a lien waiver?                13      Q. But HighMark Builders is not an employee of
14      A. The title company usually follows up with me            14   Alderwood Builders; right?
15   on that. And so in that situation, if that situation          15      A. No; contract labor.
16   occurs, the title company will request a copy of the          16      Q. So you don't issue a W-2 to HighMark Builders,
17   paid check.                                                   17   withhold taxes, and do traditional payroll type stuff;
18      Q. Who at Alderwood Builders is responsible for            18   right?
19   preparing budgets?                                            19      A. No.
20      A. Both Sarah and I work together on budget                20      Q. Same questions with respect to Lucid Creative
21   estimating.                                                   21   Services; what is your understanding of that entity?
22      Q. Would you say, is that kind of a 50/50 shared           22      A. Same thing, contract labor.
23   task or does someone have more of a lead than the other?      23      Q. Same answers in terms of not your employees,
24      A. It's probably a shared task.                            24   et cetera?
25      Q. What about kind of administrative paperwork             25      A. No, he is not my employee.

Min-U-Script®                                     M & M Court Reporting Service                                   (23) Pages 90 - 93
                                        (208)345-9611(ph) (800)234-9611 (208)-345-8800(fax)
                     Case 1:19-cv-00190-BLW Document 36-2 Filed 08/01/20 Page 8 of 31
Heeb v.                                                                                                         Jason Gene Whipple
Whipple                                                                                                                 July 8, 2020
                                                       Page 110                                                           Page 112

 1   "...I am totally fine with agreeing today is the date of      1      A. The first page you mean?
 2   substantial completion."                                      2      Q. The very last page. It says Exhibit B at the
 3       A. Yeah, he says that. And I think he was                 3   top.
 4   referring to work completed on the project or something.      4      A. I see.
 5   We didn't do substantial completion. Like, we didn't go       5      Q. This appears to be another email that you
 6   through the process of substantial completion. So it          6   wrote to Randal Heeb and Ann Merchant on December 3rd,
 7   was not done on the 15th. I think that what he's              7   2018. I know it's hard to read because of the font
 8   saying, and this is my interpretation of it, but I think      8   size.
 9   what he's saying is that as of this date that                 9          But in the first full paragraph if you go four
10   substantial completion can be scheduled. I think that's      10   lines up from the bottom, it starts with: "Technically,
11   what he means, that's what I interpret.                      11   I did not achieve substantial completion until Friday
12       Q. That was the nature of my question. I want to         12   November 16th at 6 p.m."
13   know your interpretation of the email as you received        13      A. Again, I was referring to the project, the
14   it.                                                          14   work being performed on-site. We had guys in there
15       A. Um-hmm. I think he's saying, Yeah, we can             15   until late Friday night. Actually, I had a crew in
16   agree to go ahead and schedule for substantial               16   there working just on little things.
17   completion.                                                  17      Q. So based on this email, did you reach
18           MR. ANDERSON: I'll hand you the next one.            18   substantial completion by Friday, November 16th?
19           (Exhibit 13 marked.)                                 19      A. We completed the on-site work and were ready
20           THE WITNESS: That one's going to be tough.           20   to start with the punch list but we didn't achieve, we
21       Q. (BY MR. ANDERSON) I'm sorry. Well, and this           21   didn't go through the substantial completion process as
22   is the way it printed out. I will represent to you that      22   described in the contract. The substantial completion
23   this is part of a couple of exhibits that were filed on      23   is a separate process from the on-site construction
24   your behalf on your Motion For Partial Summary Judgment.     24   being substantially complete, if that make sense. Not
25        A. Okay.                                                25   to confuse the two. Even though it's the same term and

                                                       Page 111                                                           Page 113

 1      Q. Recognizing the print is very small, if you             1   literally means what it is.
 2   want me to, I can just walk you through what I'm              2      Q. Okay. So when we talked about punch list and
 3   interested in so you don't have to strain over it.            3   your understanding of the term punch list, what's your
 4      A. I have my magnifier so...                               4   first knowledge of the existence of a punch list for the
 5      Q. Just looking at the first page of Exhibit 13,           5   555 job? When are we talking about that --
 6   it appears to be an email from you to Randal Heeb, Ann        6      A. I created one for myself that week.
 7   Merchant, and Tim Tyree. Is that fair? Do you see             7      Q. Which week?
 8   where I am?                                                   8      A. The week of November 16th.
 9      A. Yes.                                                    9      Q. To your knowledge, was one created prior to
10      Q. Then if you turn to the second page, which has         10   November 16th of 2018?
11   the PLTF4333.                                                11      A. I create punch lists throughout the project
12      A. Yeah.                                                  12   for myself and for my workers and for subcontractors.
13      Q. If we count full paragraphs, one, two, three,          13   Everybody gets a punch list at the end. Hey, there's
14   four paragraphs.                                             14   three things you missed over here. So punch list is an
15      A. 4334?                                                  15   ongoing term.
16      Q. 4333.                                                  16      Q. But in the end is a punch list something that
17      A. Okay. Go ahead.                                        17   comes up as the project nears the end of construction?
18      Q. So if you look at 4333, just count four full           18      A. No, punch lists are made throughout the
19   paragraphs down, and it starts with "The project..."         19   project.
20      A. Yes.                                                   20      Q. Throughout the project.
21      Q. These appear to be words that you wrote in             21      A. Yeah, for multiple different reasons. That's
22   response to an email: "The project reached substantial       22   a broad term. But the punch list described -- that's
23   completion November 15th." Are those words you wrote?        23   just a broad term. If you want to be more specific
24      A. Yes. I was referring to on-site construction.          24   about the question, I can answer it more specifically
25      Q. Then let's just go to the last page, 4323.             25   about specific punch lists or punch lists relative to

Min-U-Script®                                    M & M Court Reporting Service                                   (28) Pages 110 - 113
                                       (208)345-9611(ph) (800)234-9611 (208)-345-8800(fax)
                  Case 1:19-cv-00190-BLW Document 36-2 Filed 08/01/20 Page 9 of 31
Heeb v.                                                                                                       Jason Gene Whipple
Whipple                                                                                                               July 8, 2020
                                                      Page 114                                                          Page 116

 1   substantial completion.                                      1   I said, punch list is a general term that we use
 2           Because basically the punch list that was            2   throughout the project. I could make a punch list
 3   relative to substantial completion that Stephen gave me      3   daily.
 4   as a first draft is listed in this Exhibit 12.               4      Q. Would it exist somewhere, if you were to go
 5       Q. Got it. Okay. Because I'm going to show you           5   look for it and be able to find this particular punch
 6   something because I want to see if we can clear up my        6   list?
 7   confusion.                                                   7      A. Not likely, no. We'll make little lists of
 8           (Exhibit 14 marked.)                                 8   things for the day or the week, and we don't
 9       Q. (BY MR. ANDERSON) So I'm going to ask you a           9   necessarily -- it's not a formal document. It's just a
10   little bit about Exhibit 14, but again, take the time       10   list of things that need to be done. And that's what a
11   you need to get comfortable with it.                        11   punch list is, a punch list is often referred to as a
12       A. (Reviewing document.) Okay.                          12   list we made of things that need to be accomplished.
13       Q. Do you recognize Exhibit 14?                         13      Q. In just tallying up the hours, he spent about
14       A. Yes.                                                 14   29 1/2 hours working on what appears to be punch list
15       Q. What does it appear to be?                           15   entries.
16       A. It appears to be an hour sheet for the month         16      A. Yeah. Yeah. Punch list does not define
17   of August from William Cunningham.                          17   billable or nonbillable hours.
18       Q. That's the Bill Cunningham, McCall                   18      Q. Do you recall paying him for all the hours he
19   Construction Services we've been talking about?             19   submitted?
20       A. Correct.                                             20      A. Yes, I'm sure I did.
21       Q. Just if we can break this down. He has in the        21      Q. We're going to switch gears and talk about
22   upper right-hand column a column for Heeb and then a        22   Colton. How do you pronounce his last name?
23   column for Scott. Those are two different jobs?             23      A. Scholtec, to the best of my knowledge.
24       A. Correct.                                             24      Q. What was Colton's scope of work for 555?
25       Q. So he kind of has hours for one in one column        25      A. To provide lighting control, audio/video

                                                      Page 115                                                          Page 117

 1   and hours for the other in the other.                        1   network and security, and including shades.
 2      A. Yep.                                                   2      Q. All of the fancy automation stuff.
 3      Q. It looks straightforward.                              3      A. Yeah, integration and automation, but more
 4          If you look at the middle of the page starting        4   than that.
 5   the entries on August 13th, he's got a 6-hour entry for      5      Q. How long have you known Colton?
 6   Heeb punch list.                                             6      A. Probably since 2014.
 7      A. Yep.                                                   7      Q. How did you come to know him?
 8      Q. Then on August 14th, two lines down, he has            8      A. He worked on one of the same projects I was
 9   another entry for 11 hours of Heeb punch list.               9   working on.
10      A. Yes.                                                  10      Q. Is Colton kind of the go-to automation AV guy
11      Q. Then all the way down on the 28th he's got a          11   in Valley County?
12   12 1/2-hour entry for punch list, and then he assigns       12      A. He is one of them. Well, kind of one of the
13   that with an arrow to the Heeb column.                      13   only ones now, yeah.
14      A. Um-hmm. I see that.                                   14         (Exhibit 15 marked.)
15      Q. So this is all in the same period of time             15      Q. (BY MR. ANDERSON) I'm not going to ask you
16   right before the Labor Day party that you've been           16   about every single thing on here. I gave you, I'll just
17   talking about; right?                                       17   represent to you this was a set of text messages that
18      A. It was. Yeah, yeah. Now that you mention it,          18   were provided to me that I was able to retrieve
19   yeah.                                                       19   yesterday. My understanding, based on the way that this
20      Q. Do you know how many people wound up attending        20   was produced, is this is a set of your text messages
21   that party?                                                 21   that you retrieved with respect to this case to and from
22      A. I do not.                                             22   Colton.
23      Q. Do you know as you sit here today looking at          23      A. Yeah.
24   Exhibit 14 what punch list that Bill is working on?         24      Q. It starts at 5596, and I double-sided it, so
25      A. Not specifically. No, not specifically. Like          25   it winds up the exhibit stops at 5656. Just have a

Min-U-Script®                                   M & M Court Reporting Service                                 (29) Pages 114 - 117
                                      (208)345-9611(ph) (800)234-9611 (208)-345-8800(fax)
                  Case 1:19-cv-00190-BLW Document 36-2 Filed 08/01/20 Page 10 of 31
Heeb v.                                                                                                       Jason Gene Whipple
Whipple                                                                                                               July 8, 2020
                                                       Page 122                                                         Page 124

 1   4:53: "...how's it looking?" What's he asking for?            1      Q. That, and if you look on page 5618 at the top:
 2   He's asking you...                                            2   "I am just doing the math, 61,802.99," that shows up in
 3     A. It looks like he has submitted an invoice to             3   one of Colton's invoices for Heeb.
 4   me or some paperwork, and I am corresponding with him on      4      A. It was after discount.
 5   that paperwork.                                               5      Q. Let's just see if we can nose our way through
 6      Q. Well, then you respond: "...overwhelming!               6   this because maybe Colton is the better person to talk
 7   Haven't gotten there yet." Do you have a memory as you        7   to.
 8   sit here today about what was overwhelming or what was        8          So go back to page 5617, and after you say
 9   going on?                                                     9   "Sweet," this is a text from you to Colton, where you
10      A. I don't know, no. I was trying to remember             10   say: I realized, and I think it's the invoice is going
11   what was going on. Sounds like I was spread thin.            11   to put me over my contractor's fee discount so I'm back
12      Q. Yeah, because you kind of almost say that much         12   at my full 10 percent on the majority of your invoice.
13   when you say: "I have to take a break," you're getting       13   What are you communicating here?
14   burned out.                                                  14      A. You know, I can't remember specifically.
15      A. Yeah. Sometimes I just get pulled in so many           15   Surely I'm talking about a sales commission would be my
16   directions I need a break, and I have everybody wanting      16   guess.
17   something from me at once.                                   17      Q. A sales commission to who?
18      Q. On the 10th at 9:38 there's a blacked-out              18      A. Well, Virtual Design Concepts takes a sales
19   text. I'm confused because I'm trying to ask you             19   commission from Colton Scholtec for anything that gets
20   questions about this particular string and your memory       20   spec'd into the home.
21   is kind of, like I said, it is what it is.                   21      Q. So help me understand that. Virtual Design
22      A. It's been a long time.                                 22   Concepts gets a commission from Colton?
23      Q. But he responds to whatever is blacked out             23      A. Um-hmm. Yeah, you should have all the
24   there: "Almost got it figured out." Do you know what         24   invoices and checks paid and everything in your docs.
25   he was trying to figure out?                                 25      Q. From Virtual Design Concepts?

                                                       Page 123                                                         Page 125

 1      A. I don't. Nor do I know why it was redacted.             1      A. Yeah. I gave them to you or we really should
 2      Q. So then you say: "Sweet." But as you sit                2   have given them to you after that last round of
 3   here today, you have no concept of what Colton was            3   subpoena.
 4   trying to figure out?                                         4      Q. I have not seen those so I guess we'll have to
 5      A. I don't. Him and I have worked on quite a few           5   get to the bottom of that.
 6   jobs together.                                                6          So help me connect the dots in terms of
 7      Q. But this was produced to me in reference to             7   Virtual Design Concepts and how it works with Colton.
 8   this case. So does your memory allow you to conclude          8   If Virtual Design Concepts gets a job, help me
 9   that you're talking about the Heeb job?                       9   understand how the sales commission works.
10      A. I almost don't think I am based on what it's           10      A. It's evolved over time.
11   saying. It sounds like I'm talking about a different         11      Q. But as it relates to what you were just
12   job, but I don't know. I can't tell you specifically.        12   testifying to with respect to the texts in 2017, what
13   And what might help me is looking at the redacted text       13   was going on then?
14   too. Maybe I can go back and see that and then it will       14      A. Can you be more specific?
15   jog my memory, or maybe if I read through this more          15      Q. I really can't because I'm not following what
16   thoroughly leading up to it I would understand. But          16   you're telling me in terms of the sales commission. Did
17   sitting right here now I can't answer that.                  17   Virtual Design Concepts get a sales commission from
18      Q. I'll tell you what, I'm going to show you a            18   Colton on the 555 job?
19   document here in a second that connects this                 19      A. Yes.
20   conversation to the Heeb job, at least in terms of down      20      Q. Do you know how much that was for?
21   to the penny.                                                21      A. I don't know an exact amount.
22      A. Okay.                                                  22      Q. Can you give me an estimate?
23      Q. So my understanding is you're talking about            23      A. Dollar amount?
24   the Heeb job.                                                24      Q. Yes.
25      A. Because of the 27k?                                    25      A. I can't. I don't know. I would have to look

Min-U-Script®                                    M & M Court Reporting Service                                 (31) Pages 122 - 125
                                       (208)345-9611(ph) (800)234-9611 (208)-345-8800(fax)
                  Case 1:19-cv-00190-BLW Document 36-2 Filed 08/01/20 Page 11 of 31
Heeb v.                                                                                                        Jason Gene Whipple
Whipple                                                                                                                July 8, 2020
                                                       Page 126                                                          Page 128

 1   at my records.                                                1   I'm allowed to charge a 10 percent markup. So not
 2      Q. Well, I'm at a disadvantage because I don't             2   knowing specifically or being able to refer to what
 3   have those records. So can you give me a range in terms       3   we're talking about specifically, my guess is that we're
 4   on what you would expect the dollar amount to be?             4   talking about a list of fixtures or something along
 5      A. 10 to $15,000.                                          5   those lines. And the reason is the 10 percent
 6      Q. So walk me through. Colton does his invoicing           6   because -- well, I think that's why.
 7   or his bids, and gets a job; right? Let's talk                7      Q. You said you could go look and figure it out.
 8   specifically about 555 Whitewater.                            8   Where would you go to look to figure it out and what
 9      A. Okay.                                                   9   would you do?
10      Q. And he's going to get the work. So if he gets          10      A. Well, I would probably just comb through this
11   the work, are you telling me that he owes a commission       11   section of texts more, and then I would refer to any
12   to Virtual Design?                                           12   check amounts, as you did, and chase it down in the same
13      A. Yes. If Virtual Design initiated the sale.             13   manner.
14      Q. Your best memory is that Colton got a                  14      Q. But is this 10 percent, is that the 10 percent
15   commission -- or Colton gave a commission to Virtual         15   of your contractor's fee we were talking about earlier
16   Design for the 555 Whitewater?                               16   today or is that some other markup?
17      A. Colton and Virtual Design shared an office             17      A. It probably is because I believe my
18   space and created a show- -- Colton created a showroom       18   contract -- can I refer to my contract?
19   for his products within that office space, and Virtual       19      Q. Of course, yes.
20   Design used that office space for professional meetings      20      A. (Reviewing document.) So No. 4 says:
21   and the conference room and whatnot. And that                21   Contractor agrees to extend all Contractor discounts on
22   conference room in that office is where we, Virtual          22   all discounted items and wholesale items with a maximum
23   Design Concepts and Audio Video Plus, made the sale to       23   markup of 10 percent plus a contractor's fee described
24   Randy and Ann for the lighting, the shades, and the          24   in Section 2.
25   audio/video system.                                          25      Q. Got it.

                                                       Page 127                                                          Page 129

 1      Q. Got it.                                                 1      A. "Cost including markup but not including
 2      A. Which was about $250,000 worth of product.              2   Contractor's Fee shall not exceed 95 percent of list
 3      Q. So Audio Video Plus, we've established, is              3   price or MSRP." So usually when I get an invoice for
 4   Colton's business, and Audio Video Plus was a                 4   fixtures, materials, anything, I go look up the MSRP on
 5   subcontractor for the 555 job. Is that fair?                  5   it. If it's more than -- let's just say I'm paying
 6      A. Yes.                                                    6   95 percent of MSRP. That only leaves me room for
 7      Q. So Colton knows that if he gets work through            7   5 percent markup according to this contract; right?
 8   Virtual Design, and the work is landed and he's brought       8      Q. Okay.
 9   on board to do it, that he owes a commission to Virtual       9      A. I think that's what it says here, and I
10   Design?                                                      10   believe that's my interpretation of it. And the idea is
11      A. Yep. Our agreement is that as he receives              11   that, I'll use my lumber company as an example, I get
12   funds on the project, he pays that commission. And           12   lumber at about 22 percent off. I mark it up
13   those terms have changed and evolved and varied from         13   10 percent. I still am able to sell it to my customers
14   different projects over the years.                           14   at about 12 percent off, which is below, say, MSRP.
15      Q. Okay. So let's go back to 5617, and you're             15   Lumber is a moving target. It's not the same as, say, a
16   talking about, you just say you realize that the invoice     16   television.
17   put you over your contractor's fee discount amount.          17           So in Colton's scenario, I'm assuming that he
18   What are you referring to there?                             18   sent me a -- and this is just speculation, I'm
19      A. I'm not sure, but I think we're referring to           19   guessing -- he probably sent me a list of fixtures, I
20   fixtures that were provided on top of the agreement, but     20   probably looked up MSRP on them, and I couldn't mark
21   I would have to double-check. In other words, he sold        21   them up 10 percent, which I would like to do, per my
22   them $250,000 for the product, not including fixtures.       22   contract without going over the MSRP, which I agreed not
23          So if you look at my contract, I have a markup        23   to do. So I think what I'm doing is I'm asking Colton
24   for supplied items as Whipple, Incorporated, and for         24   to discount his fixtures to keep me within MSRP, or I'm
25   those discounted items, as it states in the contract,        25   just telling him that if I were to bill it it would put

Min-U-Script®                                    M & M Court Reporting Service                                 (32) Pages 126 - 129
                                       (208)345-9611(ph) (800)234-9611 (208)-345-8800(fax)
                 Case 1:19-cv-00190-BLW Document 36-2 Filed 08/01/20 Page 12 of 31
Heeb v.                                                                                                      Jason Gene Whipple
Whipple                                                                                                              July 8, 2020
                                                      Page 138                                                         Page 140

 1   discount that he gave Randy.                                 1   represents the first 30 percent. So when he provides a
 2       Q. How much should he receive out of that 61,802?        2   design and prewires the house, he bills that 30 percent.
 3       A. He'll receive the whole amount.                       3   But our agreement is don't bill me for something other
 4       Q. So then your next text is you're saying:              4   than special order equipment until it's complete.
 5   "Plus 12500." What does the 12,500 look like?                5          So he would, say, maybe start roughing in the
 6       A. I would imagine it's another line item on the         6   wire for the job, and he might bill 10 percent of that
 7   bill.                                                        7   30 percent; right? And then some equipment shows up,
 8       Q. Okay.                                                 8   and in the next 30 days he puts some of the equipment in
 9       A. Or it might be another bill from another job.         9   but he's not quite done so will bill another 12 percent;
10   It's hard to say. I would have to go look to figure         10   right? And then at the end of that job when -- at the
11   that out.                                                   11   end of that phase of that first 30 percent of design and
12       Q. As you go on you say: "Plus 12500 times .10,"        12   rough-in, when he's done, then he -- and that's what I'm
13   which would be 10 percent, "equals 7430." What math         13   always looking for is the percentage of complete. Like,
14   computation is going on here?                               14   if you're going to bill me 100 percent complete, then
15       A. I don't know. I looked at that too. I                15   you need to be -- of your rough-in phase of your first
16   wouldn't be -- I can't remember specifically.               16   30 percent, then you need to be done 100 percent of your
17       Q. Well, but would it be fair that if the 12,500        17   first 30 percent.
18   represented some other work Colton was doing on this        18      Q. So when do you bill the client that 30 percent
19   job, that the math that you compute as $7,430, which        19   figure? When he's done with everything?
20   would be essentially your builder's fee?                    20      A. I bill the client exactly as he bills me.
21       A. No, that's not what that is.                         21      Q. So I think we're almost done with this. Then
22       Q. Help me understand. What does that --                22   a couple lines down he says: "So now I just need to
23       A. It wouldn't have anything to do with my              23   know how you want the additional lighting draw invoice
24   builder's fee, I don't think.                               24   to be." So now what's your interpretation of what he's
25       Q. Now I'm back to being completely confused in         25   requesting of you?

                                                      Page 139                                                         Page 141

 1   terms of then why are you telling him in this text this      1       A. He's probably asking me what I'll authorize
 2   math computation, what are you expressing to him?            2   for billing and completion. Because if he gives me a
 3      A. I don't know. Without being able to cross-             3   bill for 70 percent and he's not 70 percent, I'll reject
 4   reference checks and emails and everything else to go        4   it, and I've done that to him multiple times.
 5   with it, it's tough to say because, again, we've done        5       Q. Sure. It sounds like you need to pace him.
 6   multiple jobs together and that takes invoicing and          6       A. I do. That's kind of what it is.
 7   statements. Obviously we have a pretty elaborate             7          The other thing that Colton's done is he's
 8   working relationship and agreement so that could be any      8   changed his bookkeeping process a couple times since
 9   one of a number of things that we were talking about.        9   I've been working with him. So back to our statement
10      Q. When you say: "Must've looked at the package          10   conversation, one of the things I was doing with
11   before discount," does that help you at all in terms of     11   statements is I was like, Can't you just get your books
12   explaining this conversation that you were having over      12   set up so you can produce a statement and send it to me
13   text?                                                       13   every month? Because that would be really helpful since
14      A. The only thing that that does is it points me         14   him and I have more of a complex business relationship
15   in the direction of that we were talking about Randy's      15   than, say, my plumber or somebody like that because he's
16   contract that Colton discounted.                            16   providing multiple products for the home, and he's
17      Q. Then he responds back and says: "I am going           17   working with us from design on and working with two
18   to bill the remaining 8-ish percent..." Do you have a       18   different companies.
19   sense of what he's conveying to you there?                  19       Q. Sure.
20      A. Let's see the date here. 8/10/17. I'm trying          20       A. So between those companies and his company,
21   to think of what we were doing. I'm guessing it's a --      21   the cleaner his accounting process is and the clearer it
22   so when Colton bills me, he bills me in percentages. So     22   is, the less likely that we're going to screw anything
23   let's just say the shades are 100 percent. So when he       23   up. And I have a way to double-check everything. I
24   roughs the -- so design and prewire is, and I might be      24   have division for my multiplication, and I make sure
25   off on my percentages, but the design and prewire           25   that my business is set up that way. Because it's more

Min-U-Script®                                   M & M Court Reporting Service                                 (35) Pages 138 - 141
                                      (208)345-9611(ph) (800)234-9611 (208)-345-8800(fax)
                 Case 1:19-cv-00190-BLW Document 36-2 Filed 08/01/20 Page 13 of 31
Heeb v.                                                                                                      Jason Gene Whipple
Whipple                                                                                                              July 8, 2020
                                                      Page 174                                                         Page 176

 1      Q. Do you remember being asked about that                 1   for the project or is it just --
 2   document?                                                    2      A. No, they're under my direction on a daily
 3      A. Yes.                                                   3   basis, and sometimes even hourly. That's the difference
 4      Q. You mentioned something that I'd like to go            4   between contract labor and an employee, which work under
 5   back and hit on real quickly. That is, you mentioned         5   my direction daily, versus a subcontractor who provides
 6   you obtained it at the owners' request.                      6   a general scope of work for a certain phase of the
 7      A. Yes.                                                   7   project.
 8      Q. What was your understanding, if you knew or if         8          MR. LEONARD: I think I'm good.
 9   you know, what was your understanding of why that was        9          MR. ANDERSON: No questions.
10   being requested?                                            10          (Deposition adjourned at 2:03 p.m.)
11      A. So that the homeowners could have a social            11          (Signature requested.)
12   gathering at the residence.                                 12          (Total time used on the record, 4.5 hours.)
13      Q. They did have that gathering?                         13
14      A. They did.                                             14
15      Q. One of the other conversations earlier,               15
16   back-and-forth questions and answers that you had with      16
17   Counsel, do you remember being asked about specifically     17
18   Faron? And I believe that's a trucking company or is        18
19   that the owner, Faron is the owner of a trucking            19
20   company?                                                    20
21      A. Correct.                                              21
22      Q. Do you remember being asked about how Faron           22
23   would be differentiated -- referencing Faron, and           23
24   specifically about Exhibit 6, Section 3, how you            24
25   distinguish between subcontractors and general labor?       25


                                                      Page 175                                                         Page 177

 1      A. I do remember that.                                    1               CERTIFICATE OF WITNESS
 2      Q. One of the examples, another example given was         2         I, JASON GENE WHIPPLE, being first duly sworn,
 3   Lucid Construction. When you say "contract labor," are       3   depose and say:
 4   they -- let me ask it a different way.                       4         That I am the witness named in the foregoing
 5          How do you find contract labor, people to fill        5   deposition, consisting of pages 1 through 179; that I
 6   those positions to help you with the construction?           6   have read said deposition and know the contents thereof;
 7      A. How do I find them?                                    7   that the questions contained therein were propounded to
 8      Q. Yes. How do you know to go to Lucid                    8   me; and that the answers contained therein are true and
 9   Construction or to Faron? And I forgot the name of his       9   correct, except for any changes that I may have listed
10   trucking company, I know it's in --                         10   on the Change Sheet attached hereto:
11      A. Faron was not contract labor.                         11         DATED this _____ day of __________, 20___.
12      Q. He was not.                                           12
13      A. Faron was a subcontractor.                            13
14      Q. He was a subcontractor.                               14            ______________________________________
15      A. He was an excavation subcontractor.                   15            JASON GENE WHIPPLE
16      Q. So he's a subcontractor. Lucid Construction           16
17   is contract?                                                17       SUBSCRIBED AND SWORN to before me this ____ day
18      A. Correct.                                              18   of ______________________, 20___.
19      Q. How did you find Lucid Construction and how           19
20   did you bring them on to the job?                           20            ______________________________________
21      A. Just by working in my local environment.              21            NAME OF NOTARY PUBLIC
22      Q. You've worked with them before?                       22           NOTARY PUBLIC FOR ____________________
23      A. Worked around them, yeah. That's how the              23           RESIDING AT __________________________
24   relationship started.                                       24           MY COMMISSION EXPIRES ________________
25      Q. When you bring them on, do they submit bids           25


Min-U-Script®                                   M & M Court Reporting Service                                 (44) Pages 174 - 177
                                      (208)345-9611(ph) (800)234-9611 (208)-345-8800(fax)
Case 1:19-cv-00190-BLW Document 36-2 Filed 08/01/20 Page 14 of 31




                        EXHIBIT B
               Case 1:19-cv-00190-BLW Document 36-2 Filed 08/01/20 Page 15 of 31

Subject   Re: Project Update
From      Randal Heeb Private <randal.heeb.private@bateswhite.com>
To        Jason Whipple <jason@alderwoodbuilders.com>
Cc        Ann Merchant <ann.merchant@gmail.com>, Stephen DuMerton
          <steve@callbrinc.com>
Date      2018-11-18 17:48
Thanks Jason. We did use the upstairs fireplace last night for about 3 hours, and there is now so
much soot on the glass that all three glass panels are entirely opaque. Can you get one of your
guys to come clean the glass and adjust the burner? We are having a caroling party on Friday, and a
warm fire is essential to the ambiance. Anytime Mon-Wed would be fine.

Otherwise we have not encountered anything unexpected. The exterior iron work is beautiful, and the
steam shower works great!

Have a happy Thanksgiving, and safe travels.

Sent from my phone. 703.785.9012 or 202.747.5968

On Nov 17, 2018, at 8:23 AM, Jason Whipple
<jason@alderwoodbuilders.com<mailto:jason@alderwoodbuilders.com>> wrote:

Well I was using voice command on my phone and I think there was a few typos. I meant to say damage
not deer.. lol should always proofread voice command !

On Sat, Nov 17, 2018 at 7:54 AM Jason Whipple
<jason@alderwoodbuilders.com<mailto:jason@alderwoodbuilders.com>> wrote:
Oh yea almost forgot to mention snow removal.   I went ahead and installed driveway markers just in
case it snows sooner than later. I recommend having me review the snow removal procedure with
 whoever you hired to do the work. i’ve seen tons of deer at two properties from snow removal that
could easily be avoided with proper planningperiod Anywhere whoever you contract with should come
walk the site prior to the first substantial snowfall that I would be happy to meet them once I
return. after several snow removal’s and you’ve established definition you can remove the markers
you prefer. as for now they need to be there to avoid Jeremy adds to the snap edge.

 I also recommend buying a couple of electrical rechargeable snowblowers for the rear deck and
lower patio. this will be convenient when you’re using the home and in sure Devic doesn’t happen
unnecessarily from shovels and equipment. I could follow up more of the subject when I return.

Hope you enjoy your home, I am very excited for you to get to know it and settle in.

Cheers!

Jason



On Fri, Nov 16, 2018 at 11:11 PM Jason Whipple
<jason@alderwoodbuilders.com<mailto:jason@alderwoodbuilders.com>> wrote:
Randy, Ann & Stephen,

I received the list from Stephen based on our walk through Wednesday. I haven't had a chance to
review it thoroughly yet but I assume it will be mostly familiar. I was without Bill this week and
the items I had to complete with Colton on the Master mirrors took a little longer than anticipated
but after a long week, we got it done. Didn't leave me much time in the office but I'm taking some
time here last minute on Friday to send out a brief update.

There were a few items I didn't complete that were on my list for the week but we got really close.
 One of those items is the vault door for the greenhouse under the stairs and the other items were
touch up paint and traction tape for the stairs. It was pretty gloomy and cold on us today and
once we pressure washed everything, it just didn't dry out enough for us to get the touch up paint
and grip tape complete. The only other thing that could have been a little more ideal was cleaning
on the interior although it's still cleaner than I've ever seen it. All that said, I feel really
good in leaving there this week and am amazed to see the final product rear its head! It's truly
spectacular and amazing in many forms. It's been a privilege and triumph to say the least.


                                                                                            DEF 002145
            Case 1:19-cv-00190-BLW Document 36-2 Filed 08/01/20 Page 16 of 31
Again, I haven't had a chance to thoroughly review the list from Stephen. In the meantime, here a
few things I want to put out there prior to your thanksgiving visit and my departure.

So I'm pretty sure everything is functional in the house per our final walkthroughs these last few
days. If something got missed, just put it on the list and we'll be sure to take care of it. If
something urgent comes up, be sure to text me as I may not be responsive to phone calls or emails
but will have personnel available if need be. I don't anticipate any needs but let me know if
anything comes up that needs immediate attention during your visit.

Here are a few things to be aware of.

  *   Both of the fireplaces work and have been tested. However, neither of them have had final
calibration. Based on my experience in testing them, I think the upstairs fireplace may need one
jet orphis size smaller for the main burner. I left the pilot on so feel free to use it as much as
you like as using it will let me know if it's burning a little rich. If it's rich, it will leave
some minor soot on the glass and / or the flame may appear to be a little large or yellow.
 Understand it takes a minute to acclimate once you turn them on and you will notice fog on the
glass during the acclimation process. You also might notice a bit of an ignition burst when you
first turn it on but not to be concerning. To turn them on, you need to go to the touch screen,
choose the room, select "climate" and you will see the button for turning the fireplace on and off.
 The downstairs fireplace main burner performance is similar but the pilot seams a bit rich. I did
not leave the pilot on for the downstairs fireplace. I have asked Colton to show you how to turn
it on during his visit on Tuesday in case you want to use it as well as demonstrate function.    If
you want to use the downstairs fireplace, feel free to but I recommend turning the pilot off after
use. I like to calibrate the fireplaces during the winter for optimum performance. I also like to
have them used prior to calibration to determine the best jetting as the fireplaces take their
combustion air from outside and depending on the vent run, each fireplace per home and location
while likely require different jets for fine tuning. Anyway, I don't mean to beat this into the
ground but since there was a massive incident involving gas fireplaces next door, I just wanted to
reassure you that although your fireplaces may not be perfectly calibrated at this time, they are
working properly and safe. I will have my mechanical contractor calibrate the fireplaces before
your next visit so again, please feel free to use them as it will help us with calibration.
  *   We did not mount either of the lights next to the master bed. The sconces have not yet
arrived and Colton and Lauren determined it would be best to review the placement of the reading
lights prior to installation. They also include a pin switch so we do have the option of either
retro fitting them onto the low voltage switch system to be controlled by a key pad or simply
utilizing the pin switch to activate the light, no retrofit required. My recommendation is to
utilize the pin switch. Colton will review this with you during his visit Tuesday.
  *   I believe the plan is to replace all of the blinds excluding the garage. In the process,
Colton will also correct the mistake of including a privacy shade instead of a blackout shade for
the upper shade in the master. The other debate prior to him confirming the replacement order is
to verify whether you want a privacy or a blackout shade for the stairwell. It's currently privacy
but Lauren and Colton had discussion debating whether it should be a black out. We can't do duel
cassette there so we need to make that decision prior to the replacement order.
  *   I'm figuring a full week with two journey man carpenters plus cleaning for shade replacement.
 I have full confidence based on my conversations with Colton that this will all be completely
covered by the manufacturer. Since staging will be required to minimize impact, the ultimate
scenario would be to install the chandeliers, track light and pool table light in conjunction with
replacing the shades. I'm thinking we could block out two weeks including staging, installation
and cleaning and accomplish all items simultaneously. This is will impact the house the least and
make the process most efficient. All that said, we should have a more in depth conversation
regarding coordinating the installation of the above items.
  *   We did have a leak appear on the main service ball valve shut off. It created a bit of a
drywall repair and I had to have the plumber come in to replace it. My estimate for repair is
approximately $1,000 but I have not included it in my bill nor have I received documentation from
my plumber for his expenses. Good news is it's repaired and I will get it covered under warranty.

I leave town in the morning and will not return for business until November 26th. Again, I will be
available via text if you need anything in the meantime. Upon my return, I will make it a priority
to analyze the punch list provided by Stephen and Lauren as well as any additions. Meanwhile, I
hope you enjoy your stay and your new home!

Happy Thanksgiving!

Thanks,

Jason


--
                                                                                            DEF 002146
Case 1:19-cv-00190-BLW Document 36-2 Filed 08/01/20 Page 17 of 31




                        EXHIBIT C
                    Case 1:19-cv-00190-BLW Document 36-2 Filed 08/01/20 Page 18 of 31

Subject    RE: Payment for October Expenses [IWOV-IMANAGE.FID741076]
From       Tim Tyree <TTyree@hawleytroxell.com>
To         <jason@alderwoodbuilders.com>
Date       2018-11-29 15:04
      image001.png (~980 B)
      image002.png (~1 KB)
      image003.png (~1 KB)
      image004.jpg (~1 KB)
      image005.png (~18 KB)
      image006.png (~347 B)

Jason,

Randy sent me your e-mail below.

The Construction Agreement says final payment is due when the punchlist is complete but the punchlist is not complete
and I understand you have not even started on that work. Admittedly, the punchlist is a work in progress and I
understand you and Steve have yet to meet to discuss the punchlist and we need to get the complete list to you, but with
items like a leaking shower and the risk of microbial growth, I don't understand the delay on the items listed to date. The
outstanding bill is but a miniscule fraction of the total build cost, so I don't see it as unreasonable for Randy and Ann to
stick to the contract terms on this point.

As for substantial completion, you stated substantial completion would be November 15, 2018 in your e-mail to Steve on
November 12, 2018 ("At this point, the date should be Thursday the 15th from my perspective.") Steve responded on the
15th agreeing to that date. Thus, the terms of Section 12(a) of the Construction Agreement for establishing substantial
completion have been met.

Your outstanding invoice was not due until after the date of substantial completion. Thus, we're at final payment.

You make the point that you've extended payment to Colton for materials and I understand Colton is desperate for some
amount of payment. Randy and Ann are understanding of his situation, especially as we approach the holidays, and
they're willing to make partial payment. Please have Colton reach out to Steve to discuss payment.

I also understand we have an outstanding lighting bill for the chandelier to address. Please get with Steve to coordinate
payment by Randy. Randy will pay the supplier directly so there is no out-of-pocket expense to you.

TIM TYREE
Partner
direct 208.388.4873
cell 208.345.5885
fax 208.954.5276
email ttyree@hawleytroxell.com


877 W. Main St. Suite 1000
Boise, ID 83702


HAWLEY TROXELL
Attorneys and Counselors
  Facebook Blue Twitter Blue  LinkedIn Blue
   cid:488AEE3A-B7D1-4559-98D0-90F0EB5AE744
   LexMundi_member_logo_b_RGB_PNG
   cid:image004.png@01D2D9FD.8C07F250

                                                                                                                  DEF 002150
Case 1:19-cv-00190-BLW Document 36-2 Filed 08/01/20 Page 19 of 31




                        EXHIBIT D
Case 1:19-cv-00190-BLW Document 36-2 Filed 08/01/20 Page 20 of 31
Case 1:19-cv-00190-BLW Document 36-2 Filed 08/01/20 Page 21 of 31
Case 1:19-cv-00190-BLW Document 36-2 Filed 08/01/20 Page 22 of 31
Case 1:19-cv-00190-BLW Document 36-2 Filed 08/01/20 Page 23 of 31
Case 1:19-cv-00190-BLW Document 36-2 Filed 08/01/20 Page 24 of 31
Case 1:19-cv-00190-BLW Document 36-2 Filed 08/01/20 Page 25 of 31
Case 1:19-cv-00190-BLW Document 36-2 Filed 08/01/20 Page 26 of 31
Case 1:19-cv-00190-BLW Document 36-2 Filed 08/01/20 Page 27 of 31




                        EXHIBIT E
           Case 1:19-cv-00190-BLW Document 36-2 Filed 08/01/20 Page 28 of 31
                                                             Invoice



                                            WHIPPLE, INC. - RCE-35146
                                          265 Potter Lane, McCall, ID 83638
                                        Ph: (208) 869-5618 Fax: (888) 869-0439
                                             email@alderwoodbuilders.com

  Customer Information:                                                               Invoice #:                  1574
Randal Heeb & Ann Merchant                                                            Date:                     4/6/2017
1510 Laburnam Street                                                                  Terms:                  Due on receipt
McLean, VA 22101                                                                      Project:
                                                                                                555 Whitewater, Tamarack


                                       Description                                           Quantity        Rate        Amount
  EarthLink Geothermal - Deposit                                                                            3,000.00     3,000.00
  Jim Lester's Plumbing & Heating                                                                           3,585.00     3,585.00
  Robertsons Supply                                                                                                      3,385.46
Subtotal                                                                                                                 9,970.46

Item 25: Central Dimming Lighting
   Audio Video Plus - half of design / cabling and headend equipment deposit.                              27,322.93    27,322.93
(35%)
Subtotal                                                                                                                27,322.93

Item 30: Plumbing Fixtures
   Robertson Supply                                                                                          517.00        517.00
Subtotal                                                                                                                   517.00

Item 35: Bathroom Walls, Tubs & Showers
   Pro-Build                                                                                                  928.14       928.14
   Daltile                                                                                                    685.29       685.29
   Hot Shots, Inc.                                                                                             27.95        27.95
   Cornick Mountain Masonry                                                                                 3,825.85     3,825.85
Subtotal                                                                                                                 5,467.23

Item 39: Snow Removal
   Pro-Build (ice melt)                                                                                       38.00         38.00
   Labor                                                                                              45      10.00        450.00
   Laborer w/ Snow Blower                                                                             75      26.00      1,950.00
Subtotal                                                                                                                 2,438.00

Invoice Subtotal                                                                                                       102,289.34
Contractor's Fee                                                                                   0.05 102289.34        5,114.47




                                                                                          Total                     $107,403.81
                                                                                          Payments/Credits -$107403.81
                   Alderwood Builders is a division of Whipple Inc.
                         Contractor's License # RCE-35146                                 Balance Due                        $0.00
 Notice: Should the materials or services rendered hereon not be paid for when due, Title 45, Chapter 5, Idaho Code provides a lien
                     right upon any structure or property for which the materials or services were furnished.
                                                              Page 2
                                                                                                                                DEF 000905
Case 1:19-cv-00190-BLW Document 36-2 Filed 08/01/20 Page 29 of 31




                        EXHIBIT F
Case 1:19-cv-00190-BLW Document 36-2 Filed 08/01/20 Page 30 of 31
Case 1:19-cv-00190-BLW Document 36-2 Filed 08/01/20 Page 31 of 31
